Citation Nr: 0322031	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability and if so, whether the reopened 
claim should be granted.

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for psychiatric 
disability with memory loss and attention deficit disorder.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from March 
1978 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts and an August 2002 rating decision by 
the RO in Togus, Maine.  Jurisdiction over the veteran's 
claims folders was subsequently transferred to the RO in 
Roanoke, Virginia.

The Board also notes that the veteran has filed a notice of 
disagreement with a decision assigning the effective date for 
additional benefits for his spouse.  He has also filed a 
claim for a total compensation rating based on 
unemployability.  These matters remain within the RO's 
jurisdiction at this time 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
bilateral knee disability is decided herein while the other 
issues on appeal are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  A prior denial of service connection for bilateral knee 
disability was continued in an unappealed rating decision 
dated in November 1994.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The liberalizing provisions of the 
VCAA are applicable to the veteran's claim to reopen.  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
further development is required to comply with the VCAA or 
the implementing regulations.

Service medical records show that the veteran was seen with 
complaints of bilateral knee pain but was not found to have a 
chronic disorder of either knee.  Service connection for 
bilateral knee disability was denied in an unappealed rating 
decision in March 1993 on the basis that the evidence failed 
to demonstrate that the veteran currently had a chronic 
disorder of either knee.  The denial was continued in a 
rating decision of November 1994 on the basis that new and 
material evidence to reopen the claim had not been presented.  
The veteran initiated an appeal of this decision but failed 
to perfect the appeal with the submission of a timely 
substantive appeal.

The evidence added to the record since the November 1994 
rating decision includes VA medical records showing that the 
veteran was diagnosed with arthritis of the knees in July 
1999.  This evidence is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, it is new and material.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim for service 
connection for bilateral knee disability is granted.


REMAND

In view of the Board's foregoing determination, the RO must 
consider the veteran's reopened claim on a de novo basis.  

The Board notes that the liberalizing provisions of the VCAA 
and the implementing regulations are applicable to the 
veteran's reopened claim and the other issues on appeal.

The record reflects that the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  Although records pertinent to the claims currently 
before the Board may be in the possession of the SSA, the 
record does not reflect that the RO has attempted to obtain 
any records from the SSA. 

The Board further notes that the veteran has not been 
afforded a VA examination to determine the current degree of 
severity of his low back disability since April 2000 and he 
has not been afforded a current VA examination to determine 
the nature and etiology of any currently present disorders of 
his knees and right hip. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertinent to the issues 
on appeal, to include any more recent VA 
outpatient records.

2.  The RO undertake appropriate 
development to obtain from the SSA a copy 
of any disability determination it has 
rendered for the veteran and any medical 
records in its possession pertaining to 
treatment or evaluation of the veteran.  

3.  When all indicated record development 
has been completed, the veteran should be 
provided a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present disorders of the 
veteran's right hip and knees.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  

Based upon the examination results 
and the review of the claims 
folders, the examiner should provide 
an opinion with respect to each 
currently present disorder of the 
veteran's right hip and each 
currently present knee disorder as 
to whether it is more likely than 
not, as likely as not or less likely 
than not that the disorder is 
etiologically related to the 
veteran's military service or was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed 
must also be provided.

4.  The RO also should make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's lumbosacral strain.  The claims 
file must be made available to and 
reviewed by the examiner.    

All manifestations of the service-
connected lumbosacral strain should be 
identified and to the extent possible the 
manifestations of the service-connected 
disability should be distinguished from 
those of any other disorder present.  

Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  Then, the RO should undertake any 
other indicated development, adjudicate 
the reopened claim for service connection 
for bilateral knee disability on a de 
novo basis, and readjudicate the other 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
him and his representative and they 
should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



